tcmemo_2013_16 united_states tax_court la tashia gentry petitioner v commissioner of internal revenue respondent docket no filed date la tashia gentry pro_se william d richard for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after a concession by respondent the issue for decision is whether petitioner is entitled to child tax_credits for two minor cousins who live with her and are supported by her unless otherwise indicated all section references are to the internal_revenue_code for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in washington when she filed the petition during petitioner cared for two children of her first cousin as if they were her own they resided with her and she acted as their guardian they were not however adopted by her or placed in her home as foster children on her form_1040 u s individual_income_tax_return petitioner claimed the two children of her first cousin as dependents and claimed child tax_credits of dollar_figure respondent disallowed the claims but has now conceded that petitioner is entitled to the dependency_exemption deductions opinion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must be the taxpayer’s child brother sister stepbrother or stepsister or a descendant of such relatives sec_152 a qualifying_relative however may be an individual who for the year in issue has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household and for whom the taxpayer provides over one-half of the support sec_152 h sec_24 provides that a credit against income_tax is allowed with respect to each qualifying_child of the taxpayer in an amount equal to dollar_figure under sec_24 the sec_24 credit is reduced by dollar_figure for each dollar_figure or fraction thereof by which the taxpayer’s modified_adjusted_gross_income exceeds the threshold_amount specified in sec_24 thus petitioner’s claimed child_tax_credit for her two cousins was determined to be dollar_figure which is the amount now in dispute because petitioner’s cousins are qualifying relatives for purposes of sec_152 she is entitled to the dependency_exemption deductions claimed on her tax_return respondent now concedes that the deficiency originally determined to be dollar_figure should be reduced however petitioner’s cousins do not satisfy the definition of qualifying_child that determines eligibility for the child tax_credits under sec_24 although the distinction may seem arbitrary or unfair to petitioner congress has delineated the specific qualifications for the tax benefits in issue here the working families tax relief act of pub_l_no sec stat pincite amended sec_152 to establish a uniform definition of child including a definition of a qualifying_child in sec_152 under the working families tax relief act congress continued the move to a more administrable definition of qualifying_child than had been contained in prior versions of sec_152 beyond simply unifying the definition of child and qualifying_child under the internal_revenue_code congress also revised the relationship requirement for a qualifying_child by making siblings stepsiblings and descendants of each the provision petitioner is concerned with one of the specifically defined relationships for a qualifying_child rather than a component of an eligible_foster_child see sec_152 f c as the joint_committee on taxation explained these changes were directed at easing the burden on both taxpayers and the commissioner in administering the various sections of the internal_revenue_code relating to qualifying children see staff of j comm on taxation general explanation of tax legislation enacted in the 108th congre sec_125 j comm print congress did not adopt a definition that includes children of a cousin congress chooses the beneficiaries of special tax exemptions or benefits and neither the commissioner nor the court can deviate from the statutory provisions see eg regan v taxation with representation u s citing 301_us_308 to reflect the foregoing including respondent’s concession decision will be entered for respondent for the reduced deficiency of dollar_figure
